DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 2/9/2022, is acknowledged. Claims 1, 11, 14-15, and 19-20 are amended; Claims 21-22 are newly added; Claims 12-13 are canceled.  Claims 1-11 and 14-22 are currently pending, claims 8 and 10-11 are withdrawn.
The rejections under 35 U.S.C. 112(b) and 112(d) are withdrawn in view of Applicant’s amendments to the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 14-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. (US 2016/0228950) in view of Boselli et al. (US 9458528) and Burris et al. (US 2014/0265049)(previously cited).
With respect to Claim 1, Bodily teaches a method of making a part comprising formation of additive manufacturing an aluminum alloy part, the method comprising joining materials from 3D model data, layer upon layer, for example, selective laser melting (SLM) and electron beam melting (EBM). (para. 3-5).  One of ordinary skill in the art would recognize that SLM and EBM methods are known in the art and comprise forming a part comprising successive solid metal layers superimposed on one another, wherein each layer corresponds to a portion of a desired final part which may be described as a 3D model (thus, teaching each layer describing a pattern defined from a numerical model (M)), each layer formed by deposition of filler metal, wherein the filler metal is subjected to an input of energy so as to melt and constitute, by solidifying, said solid metal layer. (see, e.g., Burris, para. 13-15, 22-23, teaching an SLS/SLM additive manufacturing process comprising the above detailed steps).
Bodily teaches that the method comprises an aluminum alloy filler metal, for example, a 2xxx series aluminum alloy (para. 5); however, the reference is silent as to specific compositional ranges.
Boselli teaches a 2xxx series aluminum alloy with compositional ranges, in wt%, as follows (col. 2, ln. 8 to col. 4, ln. 9):

Claim 1
Boselli
Cu
3-7
3.5-4.4
Mg
0.1-0.8
0.45-0.75
Mn
0.1-2.0*
Optionally, ≤ 1.0
Ti
0.01-2.0*
Optionally, ≤ 0.15
V
0.05-2.0*
Optionally, 0.05-0.50
Zr
0.05-2.0*
Optionally, 0.05-0.50
Cr
0.05-2.0*
Optionally, 0.05-0.50
Ag
Optionally, 0.1-0.8
0.1-1.0
Li
Optionally, 0.1-2.0
0.65-1.15
Zn
Optionally, 0.1-0.8
0.45-0.75
Al
balance
Balance with optional impurity content total ≤ 0.10
Si
-
Optionally, ≤ 0.15
Fe
-
Optionally, ≤ 0.15

		*at least one of these elements
With respect to the limitation “optionally, at least one element” the limitation is interpreted such that inclusion of “at least one element” is optional.  Thus, Boselli teaches a 2xxx alloy with compositional ranges overlapping each of the instantly required compositional ranges.  Boselli teaches that the alloy exhibits improved strength and corrosion resistance, while maintaining toughness. (col. 1, ln. 15-22).
It would have been obvious to one of ordinary skill in the art to substitute the 2xxx aluminum alloy filler material of Bodily for a known 2xxx aluminum, such as that taught by Boselli, in order to carry out the method of Bodily and form a 2xxx additively formed part with improved strength and corrosion resistance.  It is further noted that both Bodily and Boselli are drawn to a 2xxx aluminum alloys which do not comprise a ceramic phase.
Furthermore, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Finally, the instant limitation “wherein the method is implemented at a pressure greater than 0.5 times the atmospheric pressure,” is interpreted to require wherein the method is implemented at a pressure greater than half of atmospheric pressure in contrast with “0.5 times greater than atmospheric pressure”).  Bodily is silent as to the atmospheric pressure during the additive manufacturing method.
Burris teaches a method of additively making a part comprising successive formation of solid metal layers superimposed on one another, each layer formed by deposition of a metal powder, such as aluminum alloy powder, wherein the metal powder is subjected to an input of energy so as to selectively sinter or melt and constitute, by solidifying, a solid metal layer. (para. 13-25, 44-45, 75-79).  Burris further teaches that the additive manufacturing apparatus used to carry out this method comprises a build chamber and the chamber may be kept at a positive pressure above ambient atmospheric pressure (thus implemented at a pressure greater than atmospheric pressure) in order to discourage ingress of air and thus, reduce contaminants. (para. 34).
It would have been obvious to one of ordinary skill in the art to modify the additive manufacturing method of Bodily in view of Boselli to implement the method at greater than atmospheric pressure, as taught by Burris, in order in order to discourage ingress of air into the build area and thus, reduce contamination of the article.
With respect to Claims 2, 4, 14-15, and 19, Bodily in view of Boselli and Burris teach compositional ranges overlapping the instantly claimed ranges. (rejection of Claim 1 above). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to Claim 3, Bodily in view of Boselli and Burris teach that the method may comprise “a 2xxx aluminum alloy” (Bodily, para. 5) and further, teach a filler material composition falling within or overlapping the compositional ranges of Claim 1.  As Claim 3 depends on Claim 1, the recited alloys must fall within the claimed ranges.  Therefore, Bodily in view of Boselli and Burris are deemed to teach a method comprising a 2xxx group aluminum alloy meeting the claimed alloys.  Alternatively, it would have been obvious to one of ordinary skill in the art to select from portions of the overlapping ranges of the composition taught by Bodily in view of Boselli and Burris and the compositional ranges embodied by the recited alloys.
With respect to Claims 5-6, Bodily teaches after forming the part by additive manufacturing, the part may be subjected to solution heat treatment, cold working, and aging treatment steps (para. 13-14, claim 13); however, the reference is silent as to a step of quenching after solution treatment.
 Boselli teaches that an aluminum alloy part formed from the disclosed 2xxx alloy composition may be beneficially subjected to solution heat treatment, quenching, cold working, and aging treatments. (col. 4, ln. 10-24).
It would have been obvious to one of ordinary skill in the art to modify the method of Bodily in view of Boselli and Burris, to comprise a step of quenching following a solution heat treatment, in order to maintain the dissolved/solutionized elements in solution.
	With respect to Claim 9, Bodily teaches a method (SLM) comprising a powder filler metal comprising exposure to a laser beam resulting in selective (i.e. localized) melting followed by solidification so as to form the solid metal layer. (see rejection of Claim 1 above; see also Burris, detailing SLM method).
	With respect to Claim 16, Bodily in view of Boselli and Burris teach that the method may comprise “a 2xxx aluminum alloy” (Bodily, para. 5) and further, teach a filler material composition falling within or overlapping the compositional ranges of Claim 1.  As Claim 16 depends on Claim 1, the recited alloys must fall within the claimed ranges.  Therefore, Bodily in view of Boselli and Burris are deemed to teach a method comprising a 2xxx group aluminum alloy meeting the claimed alloys.  Alternatively, it would have been obvious to one of ordinary skill in the art to select from portions of the overlapping ranges of the composition taught by Bodily in view of Boselli and Burris and the compositional ranges embodied by the recited alloys.
	With respect to Claims 17 and 20, the limitations are drawn to a certain properties contingent on a particular temper, which is not a claimed method step. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.  Therefore, as Bodily in view of Boselli and Burris teach the method of Claim 1, it is deemed to meet the instant claims.  
In the alternative, Boselli teaches that the 2xxx aluminum alloy may be subjected to a T8 temper. (col. 4, ln. 23-24).  It would have been obvious to one of ordinary skill in the art to modify the method of Bodily to perform a T8 temper on the additively formed part, in order to obtain desired properties, such as strength.  Additionally, as Bodily in view of Boselli and Burris teach a method of making a part comprising substantially the same composition and steps, it would necessarily be expected to result in the same properties, including the claimed hardness, yield strength, ultimate tensile strength, elongation, and fatigue strength.  MPEP 2112.01.  
With respect to Claims 21-22, Bodily in view of Boselli teaches compositional ranges overlapping the instantly claimed ranges and does not require any additional elements outside those claimed. (rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. (US 2016/0228950) in view of Boselli et al. (US 9458528) and Burris et al. (US 2014/0265049)(previously cited), as applied to Claim 1 above, further in view of Karabin et al. (US 2016/0138400)(previously cited).
In the alternative to the above rejection over Claims 5-6, Bodily teaches after forming the part by additive manufacturing, the part may be subjected to solution heat treatment, cold working, and aging treatment steps (para. 13-14, claim 13); however, the reference is silent as to a step of quenching after solution treatment.
 Karabin teaches a method of additively manufacturing an aluminum alloy part, wherein after forming the part by layer-by-layer additive manufacturing, the part is subjected to solution heat treatment, followed by quenching, cold-working, and aging. (para. 21).
It would have been obvious to one of ordinary skill in the art to modify the method of Bodily in view of Boselli and Burris, to comprise a step of quenching following a solution heat treatment, in order to maintain the dissolved/solutionized elements in solution.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. (US 2016/0228950) in view of Boselli et al. (US 9458528) and Burris et al. (US 2014/0265049)(previously cited), as applied to Claim 1 above, further in view of McCloskey (US 2017/0314109)(previously cited).
With respect to Claims 7 and 18, Bodily is silent as to a step of hot isostatically pressing the additively manufactured part.
McCloskey teaches a method of making an aluminum alloy part comprising additive manufacturing, such as SLM using an aluminum alloy powder, followed by solution heat treatment, quenching, aging and hot isostatic pressing. (para. 2-4, 13-25). The reference teaches that the method allows for a manufacture of a part with few voids and a density of approximately 100% resulting in improved uniformity. (para. 22, 24). In particular, McCloskey teaches hot isostatic pressing the additively manufactured aluminum alloy part at a pressure of 90-200 MPa (90-2000 bar) and temperature of 520-538° C, falling within the claimed ranges.
It would have been obvious to one of ordinary skill in the art to modify the method of Bodily in view of Boselli and Burris, to perform a step of hot isostatic pressing at a pressure of 90-200 MPa (90-2000 bar) and temperature of 520-538° C, as taught by McCloskey, in order to obtain a high density part with improved uniformity and a lack of voids.

Response to Arguments
Applicant’s arguments, filed 2/9/2022, with respect to the rejection(s) of claim(s) 1-7, 9, and 14-20 under 35 U.S.C. 103 over Lin in view of Burris have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, prior art Lin teaches a method comprising an aluminum alloy filler material further including ceramic particles or a ceramic phase.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bodily in view of Boselli and Burris.
In response to applicant's arguments against the references individually, in particular, those against Burris, Karabin, and McCloskey, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments drawn to unexpected results are not found persuasive.  Applicant points to a single inventive composition, which when compared to the broad compositional ranges and significant list of optional elements, fails to provide evidence commensurate with the scope of the claims.  “’Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” MPEP 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Applicant’s remaining arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735